Exhibit 32 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the filing of the Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 (the “Report”) by Southside Bancshares, Inc. (“Registrant”), the undersigned hereby certifies that to their knowledge: 1. The Report fully complies with requirements of section 13(a) or 15(d)of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Registrant. Date:August 4, 2008 By: /s/ B. G. HARTLEY B. G. Hartley Chairman of the Board and Chief Executive Officer Date:August 4, 2008 By: /s/ LEE R. GIBSON Lee R. Gibson, CPA Executive Vice President and Chief Financial Officer
